Application by the appellant for a writ of error coram nobis to vacate, on the *1170ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 9, 2001 (People v Covington, 285 AD2d 515 [2001]), affirming a judgment of the Supreme Court, Queens County, rendered December 2, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]).
Hall, J.P., Sgroi, Maltese and Duffy, JJ., concur.